Citation Nr: 9924523	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-20 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


REMAND


The veteran had active duty from November 26, 1973, to 
December 14, 1973.  In a written statement dated in December 
1998 and received at the Department of Veterans Affairs 
Regional Office in Cleveland, Ohio (RO) that same month, the 
veteran requested a Travel Board hearing before a member of 
the Board of Veterans' Appeals (Board) sitting at the RO.  In 
his VA Form 9 dated in November 1998, the veteran again 
indicated that he wanted a hearing before a member of the 
Board at the RO.  The veteran's appeal was certified to the 
Board in March 1999.  The veteran was, however, scheduled for 
a videoconference hearing before a member of the Board, and 
he failed to report to that hearing, which was scheduled for 
August 17, 1999.  

Pursuant to 38 C.F.R. §§ 20.703, 20.1304 (1998), the veteran 
may request a Travel Board hearing.  To ensure full 
compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

The RO should schedule a Travel Board 
hearing before a member of the Board 
sitting at the RO, in accordance with 
proper procedures.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










